Order, Supreme Court, New York County (Louise Gruner Cans, J.), entered March 25, 1997, which, insofar as appealed from as limited by defendants-appellants’ brief, granted plaintiffs motion to compel compliance with items 1, 4, 5 and 6 of its supplemental notice of discovery and inspection, unanimously modified, on the law and the facts, to the extent of denying the motion as to documents requested in items 4, 5 and 6, and otherwise affirmed, without costs.
The record fails to support the motion court’s determination that the disclosure of documents requested in items 4, 5, and 6 of plaintiffs supplemental notice for discovery and inspection are material and necessary to plaintiffs action. Indeed, plaintiff did not attempt to justify its request for these materials on the motion.
Concur — Sullivan, J. P., Williams, Tom and Andrias, JJ.